UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7189


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTONE HENRY POINDEXTER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     Robert E. Payne, Senior
District Judge. (3:97-cr-00079-JCC-1; 3:11-cv-00175-REP)


Submitted:   February 23, 2012            Decided:   February 27, 2012


Before MOTZ, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Antone Henry Poindexter, Appellant Pro Se.              Stephen Wiley
Miller,   Stephen  David   Schiller,   Assistant       United   States
Attorneys, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Antone Henry Poindexter appeals the district court’s

order addressing Poindexter’s December 1, 2010, letter.                    In its

order, the district court declined to resentence Poindexter but

it   did   order   the   Probation       Office   to     amend   Poindexter’s

presentence report to account for the fact that a prior New

Jersey conviction had been vacated.          We have reviewed the record

and find no reversible error.        Accordingly, we deny Poindexter’s

motion for appointment of counsel and affirm for the reasons

stated by the district court.        United States v. Poindexter, Nos.

3:97-cr-00079-JCC-1; 3:11-cv-00175-REP (E.D. Va. Aug. 22, 2011).

We   dispense   with   oral   argument    because      the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                     2